392 So. 2d 914 (1980)
Robert McGRIFF, Appellant,
v.
Annie McGRIFF, Appellee.
No. 80-1404.
District Court of Appeal of Florida, Third District.
October 28, 1980.
Valencia M. Abner, Legal Services of Greater Miami, Inc., Miami, for appellant.
Jeffrey A. Schwarz, Miami, for appellee.
Before HUBBART, C.J., and SCHWARTZ and BASKIN, JJ.

ORDER ON MOTION TO DISMISS
PER CURIAM.
The appeal in this cause shall stand dismissed unless the appellant within ten days of this order files with the clerk of this court a $50 filing fee as required by Section 35.22(3), Florida Statutes (1979), upon a holding that: (a) Section 57.081, Florida Statutes (1979), does not apply to appellate cases, and, accordingly, does not excuse the appellant as an indigent from filing the above $50 appellate filing fee, Lee v. City of Winter Haven, 386 So. 2d 268 (Fla.2d DCA 1980); (b) the 1980 Amendments to Section 57.081, Florida Statutes *915 (1979), as contained in ch. 80-348, Florida Session Law Service (1980), were not in effect at the time this appeal was filed [July 9, 1980] because the bill containing the said 1980 Amendments was not signed by the Governor until July 3, 1980, two days after its contemplated effective date, thereby making the effective date of the bill August 6, 1980, or 60 days after the adjournment sine die of the session of the legislature in which the said bill was enacted, Art. III, § 9, Fla. Const.; 1967 Op.Atty. Gen.Fla. 067-49 (August 10, 1967), and, accordingly, the appellant cannot rely on these amendments to excuse the payment of the above $50 appellate filing fee; and, (c) Boddie v. Connecticut, 401 U.S. 371, 91 S. Ct. 780, 28 L. Ed. 2d 113 (1971), is, in our view, inapplicable to filing fees in appellate cases and does not hold, as asserted by the appellant, that the equal protection clause of the Fourteenth Amendment requires this court to waive all filing fees in appellate cases to indigent persons.